         Case: 1:19-cv-00145-DAP Doc #: 21 Filed: 01/31/19 1 of 5. PageID #: 235



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                               )
                        Plaintiff,             ) JUDGE DAN AARON POLSTER
                                               )
            v.                                 )
                                               )
SOUTH UNIVERSITY OF OHIO,                      )
LLC, et. al.,                                  )
                                               )
                        Defendants.            )


        APPLICATION OF RECEIVER TO RETAIN DIAMOND MCCARTHY
            AS ATTORNEYS FOR THE RECEIVER IN CALIFORNIA

                NOTICE OF DEADLINE FOR THE FILING OF OBJECTIONS


            Mark E. Dottore, the duly appointed and acting receiver herein (the

“Receiver”), respectfully represents to the Court that, in order to fulfill his duties

to marshal and preserve the Receivership Entities and the Receiver Property1 and

to address immediate legal exigencies in California regarding the termination and

foreclosure of real estate leases and certain pending litigation, he will require the

assistance of attorneys. To that end, and pursuant to the Order Appointing

Receiver, the Receiver requests that the Court enter an order authorizing him to

engage the firm of Diamond McCarthy LLP (“Diamond”) and Kathy Bazoian

Phelps, Partner (“Ms. Phelps”) as his counsel for appearances on his behalf in

California and perhaps contiguous states. In support of this request, the Receiver

        Capitalized terms used but not defined herein shall have the meanings
            1

given to them in the Order Appointing Receiver [Docket no. 8].



{00020585-1 }
         Case: 1:19-cv-00145-DAP Doc #: 21 Filed: 01/31/19 2 of 5. PageID #: 236



submits that Ms. Phelps’s rate is $675, but that she anticipates that the work will

be performed by associates whose rates are lower. A rate list is attached to Ms.

Phelps’s Verified Statement which is attached as Exhibit A. The Receiver expects

that upon completion of the tasks described herein, the retention will be reviewed to

determine if efficiencies can be effected.

            In support of this Application, the Receiver says as follows:

                                   Jurisdiction and Venue

            1.    This Court has jurisdiction over this action pursuant to Section 22 of

the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77v] and Section 27 of

the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78aa].

            2.    Venue is proper in this Court pursuant to Section 27 of the Exchange

Act [15 U.S.C. § 78aa].

            3.    The relief sought in this Application is governed by FED. R. CIV. P. 66,

Rule 66.1(c) and (d) of the Local Rules for the United States District Court for the

Northern District of Ohio, and the Order Appointing Receiver.

                                         Diamond’s
                                        Qualifications

            4.    Ms. Phelps is a nationally known receivership lawyer and a member of

the National Association of Federal Equity Receivers. She is also the co-author of

the book, “The Ponzi Book: A Legal Resource for Unraveling Ponzi Schemes.”

Diamond and Ms. Phelps are well qualified for the tasks at hand.

            5.    To the knowledge of the Receiver, Diamond represents no interest

adverse to that of the within receivership estate.


{00020585-1 }                                -2-
         Case: 1:19-cv-00145-DAP Doc #: 21 Filed: 01/31/19 3 of 5. PageID #: 237



                             Services To Be Provided by Diamond

            6.       The Receiver anticipates that Diamond will perform the following legal

services:

                    Representing the receivership estate in matters residing in California
                     and perhaps contiguous states where the lawyers are licensed. The
                     work pertains to leases in at least two lease locations, which have
                     imminent court proceedings currently scheduled. In addition, there is
                     pending litigation which requires a stay or resolution and for which
                     court filings will be required. Diamond may also be asked to represent
                     the Receiver in any new litigation which might be filed.

            7.       The address of proposed counsel is as follows;

                                    Kathy Bazoian Phelps, Esq.
                                    Diamond McCarthy LLP
                                    1999 Avenue of the Stars, Suite 1100
                                    Los Angeles, CA 90067
                                    Telephone: 310.651.2997
                                    Email: kphelps@diamondmccarthy.com


                                               Notice

            8.       Notice of this motion will be given to all counsel of record by operation

of the Court’s electronic filing system. In light of the nature of the relief requested

herein, the Receiver submits that no other or further notice is required.

            WHEREFORE, the Receiver respectfully requests that this Court enter an

order substantially in the form of the attached Exhibit B, authorizing him to retain

Diamond as his counsel for this limited engagement, and granting such other and

further relief as the Court may deem proper.




{00020585-1 }                                   -3-
         Case: 1:19-cv-00145-DAP Doc #: 21 Filed: 01/31/19 4 of 5. PageID #: 238



                NOTICE OF DEADLINE FOR THE FILING OF OBJECTIONS

            PLEASE TAKE NOTICE that this Application is filed for the purpose

of providing information to the parties and other persons interested in

these proceedings. Any objection to this Application must be filed within

14 days from the date of service as set forth on the certificate of service. If

no response or objection is timely filed, the Court may grant the relief

requested without further notice.

            PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 66

and in accord with the practice in the administration of bankruptcy

estates in this district, Diamond and Ms. Phelps will commence

representation immediately upon the filing of this Application.

Date: January 31, 2019                      WHITMER & EHRMAN LLC

                                            /s/Mary K. Whitmer
                                            Mary K. Whitmer (0018213)
                                            James W. Ehrman (0011006)
                                            2344 Canal Rd., Suite 401
                                            Cleveland, OH 44114
                                            Telephone: (216) 771-5056
                                            Facsimile: (216) 771-2450
                                            Email: mkw@weadvocate.net
                                                   jwe@weadvocate.net

                                            Attorneys for the Receiver




{00020585-1 }                            -4-
         Case: 1:19-cv-00145-DAP Doc #: 21 Filed: 01/31/19 5 of 5. PageID #: 239



                             CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2019 a copy of the foregoing
APPLICATION OF RECEIVER TO RETAIN DIAMOND MCCARTHY LLP AS
ATTORNEYS FOR THE RECEIVER IN CALIFORNIA was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties on the Electronic Mail Notice List as set forth below. Parties may
access this filing through the Court’s system.

                                                /s/Mary K. Whitmer
                                                Mary K. Whitmer (0018213)
                                                Attorney for the Receiver




{00020585-1 }                            -5-
